Citation Nr: 0940394	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for a low 
back disability.  

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to a disability rating in excess of 10 
percent for service connected anemia.

4.  Entitlement to a compensable rating for service connected 
polycystic kidney disease.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 
1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which adjudicated the issues on appeal.  
The matters were previously before the Board in June 2007 and 
November 2008 at which time they were remanded for additional 
development.  

In the November 2008 remand, the RO was instructed to provide 
the Veteran with notice that complied with the United States 
Court of Appeals for Veterans Claims (Court) decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  It does not 
appear that the RO has provided such notice to the Veteran or 
at least such notice is not part of the record before the 
Board.  

The Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Court or the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Although VA is required to comply with remand 
orders, it is substantial, not absolute, compliance that is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  The Board, however, notes that Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) was recently overruled by 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir. 2009).  
The Federal Circuit held that "...insofar as the notice 
described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
The Federal Circuit also stated that 38 U.S.C.A. § 5103 did 
not require "veteran-specific notice", that is, notice that 
depended on the particular facts of a veteran's claim.  Id. 
at 7.  Rather, VA must provide "claim-specific notice", 
that is "generic notice provided in response to a request 
for service connection must differ from that provided in 
response to a request for an increased rating."  Id.  

The Board interprets this to mean that in an increased rating 
claim, the Veteran no longer has to be provided with notice 
of the specific diagnostic codes under which he is rated.  
Thus, as the VCAA notice provided to the Veteran in this case 
is in compliance with current law, the Board finds that the 
RO has substantially complied with its remand order.  

The Veteran requested a hearing before a member of the Board, 
but failed to appear for her scheduled hearing.  

The issues of entitlement to service connection for a low 
back disability, entitlement to an increased rating for 
anemia and polycystic kidney disease, and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1994 RO decision denied entitlement to service 
connection for a low back disability; the Veteran did not 
appeal.  

2.  Evidence received since the April 1994 RO decision is new 
and material and the Veteran's claim must be reopened.  


CONCLUSIONS OF LAW

1.  The April 1994 RO decision that denied entitlement to 
service connection for a low back disability is final.  38 
U.S.C.A.  § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence has been received since the 
April 1994 RO decision and the Veteran's claim for 
entitlement to service connection for a low back disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R.  § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran original claim for entitlement to service 
connection for a low back disability was denied in an April 
1994 rating decision.  In December 2005, the RO denied the 
Veteran's request to reopen his prior claim.  The Veteran 
appealed.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was 
no evidence of a chronic disability in service.  Thus, for 
evidence in this case to be considered new and material, it 
must show that the Veteran had a chronic low back disability 
in service that persists to this day.  

The Veteran stated in an April 2008 claim that he believes 
that his low back condition has worsened due to his service 
connected left knee disability.  

This evidence is new and relates to the reason the Veteran's 
prior claim was denied.  Accordingly, the Veteran's prior 
claim must be reopened.  The issue of entitlement to service 
connection for a low back disability will be addressed in the 
REMAND section of this opinion.  

ORDER

New and material evidence having been received, the Veteran's 
prior claim for entitlement to service connection for a low 
back disability must be reopened.  

REMAND

The Veteran is seeking entitlement to service connection for 
a low back disability, entitlement to TDIU, and entitlement 
to increased disability ratings for service connected anemia 
and polycystic kidney disease.  

Low Back Disability

In his April 2008 claim, the Veteran has alleged that his low 
back condition has worsened due to his service connected left 
knee disability.  Accordingly, the case must be remanded for 
a VA examination of the Veteran's low back.  The examiner is 
asked to render an opinion as to whether it is at least as 
likely as not (fifty percent or greater) that the Veteran's 
low back disability, if any, was caused or aggravated by the 
Veteran's active military service, to include as secondary to 
the Veteran's service connected left knee disability.  

Additionally, prior to the examination, the Veteran should be 
provided with notice as to what evidence is required to 
substantiate a claim for secondary service connection.  

Polycystic Kidney Disease

The Veteran is seeking a compensable disability rating for 
polycystic kidney disease.  In a June 2007 Remand, the Board 
ordered the RO to afford the Veteran a VA examination of his 
polycystic kidney disease and then readjudicate his claim.  

The Board is unable to determine whether the RO complied with 
this order.  The Board notes that it does not have the 
Veteran's full claims file before it for review, so it is 
possible that a VA exam and supplemental statement of the 
case have been completed and were simply not included in the 
partial record provided for appellate review.  

However, regardless of the reason for the absence of this 
evidence, the Board is unable to address this issue until it 
has all the necessary evidence.  On remand, the RO should 
make sure that if a VA examination of the Veteran's 
polycystic kidney disease has been completed, a copy of this 
examination is provided to the Board and that the case has 
been readjudicated.  If a VA examination has not been 
provided, the RO should schedule the Veteran for such an 
examination and then readjudicate the claim.  If the Veteran 
no longer wishes to pursue this claim, the Board asks that 
evidence clearly showing the Veteran's intent to withdraw 
this claim be placed of record.  

Anemia

The Veteran is seeking an increased disability rating for her 
service connected anemia.  

The Veteran's anemia is currently rated under Diagnostic Code 
7700, which assigns disability ratings based on the amount of 
hemoglobin in the Veteran's blood.  Unfortunately, VA 
treatment records show that the Veteran's hemoglobin levels 
have varied widely over time, meaning that the disability 
rating assigned depends on the severity of the Veteran's 
disability on the day she is tested, and might be better or 
worse a few months later, making it extremely difficult to 
determine if the Veteran is properly rated.  In the Board's 
opinion, the applicable diagnostic code does not fairly or 
adequately address the Veteran's symptoms or the severity of 
her disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
Additionally, VA treatment records document frequent 
hospitalizations for blood transfusions to treat the 
Veteran's disability.  

Accordingly, the Board is remanding this issue so that the 
case can be referred to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2009).

TDIU

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that:  

a request for TDIU, whether expressly 
raised by a veteran or reasonably raised 
by the record, is not a separate claim 
for benefits, but rather involves an 
attempt to obtain an appropriate rating 
for a disability or disabilities, either 
as part of the initial adjudication of a 
claim, or, if the disability upon which 
entitlement to TDIU is based has already 
been found to be service connected, as 
part of a claim for increased 
compensation.  

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Here, the Veteran has made repeated statements that she is 
unable to work due to her service connected anemia, raising 
the issue of whether a grant of total disability based on 
individual unemployability (TDIU) is warranted.  Hence, the 
Veteran's claims for increased ratings for anemia and 
polycystic kidney disease includes consideration of whether 
TDIU is warranted under the provisions of 38 C.F.R. § 3.340, 
3.341, 4.16.  

Accordingly, on remand, the Veteran should be provided with 
appropriate notice as to how to substantiate a claim for TDIU 
and afforded a general medical examination.  The examiner is 
asked to render an opinion as to whether it is at least as 
likely as not (fifty percent or greater) that the Veteran's 
service connected disabilities alone, without reference to 
any non-service connected disabilities, prevent the Veteran 
from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
appropriate VCAA notice explaining the 
most current regulations for establishing 
secondary service connection and 
aggravation, including the requirement 
that a baseline level of severity of the 
non-service connected disability prior to 
aggravation must be established.  See 
38 C.F.R. § 3.310 (2008).  The Veteran 
should also be provided with notice of how 
to substantiate a claim for TDIU.

2.  The Veteran should be afforded a VA 
examination of her low back.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's low back disability, if any, was 
caused or aggravated by the Veteran's 
military service, including the Veteran's 
service connected left knee disability.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  If the Veteran was provided a VA 
examination of her service connected 
polycystic kidney disease following the 
Board's June 2007 Remand, a copy of the 
examination report should be placed of 
record.  

If the Veteran has not been afforded a VA 
examination, one should be scheduled.  The 
Veteran's claim folder and a copy of this 
REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

4.  The Veteran should be scheduled for a 
VA general medical examination.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's service connected disabilities 
alone, without reference to any non-
service connected disabilities, prevent 
her from maintaining substantially gainful 
employment.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.

5.  The Veteran's claim for an increased 
rating for her service connected anemia 
should be referred to the Chief Benefits 
Director or the Director, Compensation and 
Pension Service for assignment of an 
extraschedular evaluation.  38 C.F.R.  
§ 3.321(b)(1) (2009).
  
6.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


